COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  Maria Duria Chavelas, Individually, also        §               No. 08-19-00081-CV
  known as Maria Duria Wilhelm d/b/a
  International Legal Services-Abogados,          §                  Appeal from the
  d/b/a Abogados Sin International Legal
  Services and d/b/a Attorney's without           §                346th District Court
  Borders,
                                                  §             of El Paso County, Texas
                        Appellant,
                                                  §               (TC# 2014DCV1634)
  v.
                                                  §
  The State of Texas,
                                                  §
                         State.
                                              §
                                            ORDER

       Pending before the Court is a second motion filed by Appellant, Maria Duria Chavelas,

requesting the appointment of counsel and a translator to assist her on appeal. As the Court stated

in the order issued on April 16, 2019, Appellant is not entitled to the appointment of counsel or a

translator to assist her in this appeal from a civil judgment granting monetary and injunctive relief

against her. Appellant has also made another request for free copies of documents, recordings,

and any material in her case file. The Rules of Appellate Procedure do not authorize this Court to

grant this request. Accordingly, the motion is DENIED.

       IT IS SO ORDERED this 26th day of April, 2019.

                                                      PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.